Citation Nr: 0620331	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  99-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability for the period of October 1, 1997 to 
June 7, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability beginning June 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1995 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that granted the veteran's claim of 
entitlement to service connection for a low back disability 
with an evaluation of 0 percent.  The veteran perfected a 
timely appeal of this determination to the Board.

In February, 2005 the Board remanded the case for further 
development.  In an August 2005 Supplemental Statement of the 
Case, the RO granted an increased evaluation of 10 percent 
effective October 1, 1997 to June 7, 2005, and an evaluation 
of 20 percent effective June 8, 2005.  According to the RO, 
the veteran's evaluation increased as of June 8, 2005 because 
a June 8, 2005 VA examination report was the first medical 
evidence of record that showed that the veteran's disability 
warranted a 20 percent evaluation.  Because the RO granted 
the veteran less than the maximum available benefit of his 
claim, the claim as to the propriety of the initial 
evaluation for low back pain is still in appellate status and 
will be addressed by the Board.  38 C.F.R. § 19.38; See also 
AB v. Brown 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episodes 
and no significant neurological impairment.

2.  Prior to September 23, 2002 the symptoms of veteran's 
intervertebral disc syndrome more closely approximated slight 
than moderate.

3.  During the period of September 23, 2002 to September 25, 
2003, the limitation of motion of the veteran's lumbar spine 
more closely approximated slight than moderate.

4.  During the period of September 23, 2002 to September 25, 
2003, the veteran's lumbosacral strain was not productive of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in a standing position.

5.  During the period of September 26, 2003 to June 7, 2005, 
flexion of the veteran's spine was not limited to 60 degrees 
or less; the combined range of motion of the thoracolumbar 
spine was greater than 120 degrees; and muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour was not present.

6.  During the period beginning June 8, 2005, forward flexion 
of the thoracolumbar spine has not been 30 degrees or less; 
and there has not been favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability during the period of October 1, 1997 to 
June 7, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293, 5292, 5295 (2002); 38 C.F.R. § 4.124, Diagnostic Codes 
8520, 8620, 8720 (2002); 38 C.F.R. §§ 4.7, 4.10 (2005); 38 
C.F.R. § 4.124, Diagnostic Code 8520 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243 (2005); 38 C.F.R. § 4.71a, 
Plate V (2005).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability beginning June 8, 2005 have not been met.  
38 C.F.R. §§ 4.7, 4.10 (2005); 38 C.F.R. § 4.124, Diagnostic 
Code 8520 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(2005); 38 C.F.R. § 4.71a, Plate V (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

In this case, the initial RO adjudication in November 1998 
took place prior to the VCAA's enactment.  Furthermore, the 
Board remanded this case in February 2005, in part because 
adequate notice had not been given to the veteran.  However, 
VA has since then satisfied its duty to notify by means of a 
February 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, where the claim involves basic entitlement to 
service connection, as the claim in this case originally did, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
Board concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims 
folder include the veteran's service medical records (SMRs), 
three VA examinations, and a July 1999 report from the 
veteran's private chiropractor.  Furthermore, in a February 
2005 letter, and then again in a November 2005 letter, the RO 
sent the veteran an Authorization and Consent to Release 
Information to the VA form, along with a request that the 
veteran fill out and return the form so that the RO could 
obtain private treatment records for the veteran.  The 
veteran did not return the form to the RO, and therefore no 
further private medical records were obtained by VA.

II.  Increased evaluation for low back disability

The veteran essentially claims that he is entitled to a 
higher disability evaluation for his low back pain than (1) 
10 percent, effective October 1, 1997 until June 7, 2005; and 
(2) 20 percent, effective June 8, 2005.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular Diagnostic Code (DC), 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's low back disability was originally evaluated 
under DC 5293 and is currently evaluated under DC 5243.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

A.  Evaluation prior to September 23, 2002

At all times prior to September 23, 2002, the veteran had 
been rated under DC 5293 for IDS.

Under DC 5293, in effect prior to September 23, 2002, the 
following evaluations are assignable: 10 percent for mild 
IDS; 20 percent for moderate IDS manifested by recurring 
attacks; 40 percent for severe IDS manifested by recurring 
attacks, and with intermittent relief; and 60 percent for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the veteran's diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  The Board also notes that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of the Board's determination of 
an issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

In addition to the veteran's SMRs, the medical evidence of 
record prior to September 23, 2002 consists of a September 
1998 VA examination and a July 1999 report from the veteran's 
private chiropractor.  The VA examination contains a 
diagnosis of small disc herniation at L5/S1.  The examination 
results include a full range of motion with the veteran's 
fingertips able to touch the ground on flexion, extension 30 
degrees, lateral flexion 40 degrees, and rotation about 30 
degrees.  There was no paraspinal muscle spasm noted, no 
tenderness on percussion or compression, no sciatic exit 
point tenderness noted, no localized tenderness in the 
lumbosacral areas, no neurological abnormalities noted, no 
sensory changes, reflexes were normal, and vascular status 
was intact.  Straight-leg raising bilaterally was negative, 
and muscles of both lower extremities were 5/5.  

The chiropractic report contained diagnoses of lumbar 
intervertebral disc displacement without myelopathy, lumbar 
subluxation, sciatica, and cervical subluxation multiple.  
The report noted subjective complaints by the veteran of 
moderate/severe lower back pain that was constant, achy and 
sometimes sharp, with pain intermittently traveling down the 
left leg to the back of the knee.  The report, however, 
contained no objective examination findings.

Neither of the above reports contains objective evidence of 
recurring IDS attacks.  The symptomatology noted in the 
medical records, moreover, does not support a finding of 
moderate symptoms of intervertebral disc syndrome necessary 
under DC 5293 for the higher rating of 20 percent.  
Furthermore, the reports do not indicate any additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to the extent that those factors are not 
contemplated in the DC 5293 criteria.  See DeLuca, 8 Vet. 
App. 202.  Therefore, the Board finds that an evaluation in 
excess of 10 percent for the veteran's lower back disability 
is not warranted for the period of October 1, 1997 to 
September 22, 2002.

B.  Evaluation from September 23, 2002 to September 25, 2003

From the period of September 23, 2002 to September 25, 2003 
the veteran was rated under DC 5293 for IDS.

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

The DC defined an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  Id.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.

The evidence of record does not show that the veteran has 
ever suffered an incapacitating episode, or that he ever 
claimed to have done so.  Therefore, the veteran will be 
evaluated according to his combined chronic orthopedic and 
neurologic manifestations associated with IDS under 38 C.F.R. 
§ 4.25 from the period of September 23, 2002 to September 25, 
2003.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate DC or DCs.  Id.

In this case, from the period of September 23, 2002 to 
September 25, 2003, the orthopedic manifestations associated 
with the veteran's IDS most appropriately fall under either 
DC 5295 for lumbosacral strain, or DC 5292 for limitation of 
motion of lumbar spine.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

According to the September 1998 VA examination results, which 
was the most thorough examination of record during the period 
of September 23, 2002 to September 26, 2003, the veteran had 
a full range of motion with the veteran's fingertips able to 
touch the ground on flexion, extension 30 degrees, lateral 
flexion 40 degrees, and rotation about 30 degrees.  There was 
no paraspinal muscle spasm noted.  Based on the medical 
evidence of record, during the period of September 23, 2002 
to September 25, 2003, the veteran's disability more closely 
approximates lumbosacral strain with characteristic pain on 
motion than lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  Likewise, his disability 
more closely approximates slight limitation of motion of the 
lumbar spine than moderate limitation of motion.  Therefore, 
under both DC 5295 and DC 5292, the veteran's disability from 
September 23, 2002 to September 25, 2003 warrants no higher 
than a 10 percent disability rating for his orthopedic 
manifestations of IDS.

In evaluating the neurological manifestations of the 
veteran's IDS, the Rating Schedule provides ratings for 
disability of the sciatic nerve (or neuritis or neuralgia) 
when there is evidence of mild incomplete paralysis (10 
percent), moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent),or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2002).

The September 1998 VA examination results revealed no 
neurological abnormalities, with reflexes normal and no 
sensory changes and no sciatic exit point tenderness noted.  
Reflexes were normal, and straight leg raising bilaterally 
was negative.  There was no indication from either the 
September 1998 VA examination or the July 1999 chiropractic 
examination that the veteran suffered any paralysis or 
sensory loss in either foot.  Therefore, the Board finds that 
the veteran's IDS did not manifest neurological disability to 
a compensable degree from the period of September 23, 2002 to 
September 25, 2003.

In short, the evidence shows that the veteran never suffered 
an incapacitating episode and that from the period of 
September 23, 2002 to September 25, 2003 a combination of the 
chronic orthopedic and neurologic manifestations of his IDS 
do not warrant an evaluation of more than 10 percent 
disabling.  Also, the evidence of record does not demonstrate 
any additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to the extent that those 
factors are not contemplated in the relevant rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202.  Thus, the veteran is not 
entitled to an evaluation in excess of 10 percent for his low 
back disability for that time period.

C.  Evaluation beginning September 26, 2003

The veteran is currently rated under DC 5293 or DC 5243, for 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  See 38 C.F.R. § 4.71a, DC 5243 (2005).  

The medical evidence of record does not show what the veteran 
has suffered any incapacitating episodes.  Therefore, 
beginning September 26, 2003 the veteran is evaluated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 30 
percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5237 (2005).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005). 

Prior to June 8, 2005, the evidence of the severity of the 
veteran's back disability consisted of the September 1998 VA 
examination and July 1999 chiropractic report.  Again, the VA 
examination results include a full range of motion with the 
veteran's fingertips able to touch the ground on flexion, 
extension 30 degrees, lateral flexion 40 degrees, and 
rotation about 30 degrees.  There was no paraspinal muscle 
spasm noted, no tenderness on percussion or compression, no 
sciatic exit point tenderness noted, no localized tenderness 
in the lumbosacral areas, no neurological abnormalities 
noted, and reflexes were normal.  Neither the VA report nor 
the chiropractic report contains any evidence of an abnormal 
gait or abnormal spinal contour.

Pursuant the Board's February 2005 remand, the veteran was 
given VA examinations on June 8, 2005 (spine), and July 11, 
2005 (neurological), in order to determine whether the 
veteran's rating should be higher in light of the changed 
rating criteria effective September 26, 2003.  The June 
examination revealed that the veteran's forward flexion was 
50 degrees, extension was 20 degrees, and left/right flexion 
and rotation were within normal limits.  The examination also 
revealed tenderness at the right lumbo-sacral paraspinals, 
guarding with forward flexion, decreased left lower extremity 
muscle power, decreased left ankle jerk, and straightening of 
the lumbar lordosis.  The July 11 examination results 
indicate that the veteran walked without abnormality, bent to 
remove his shoes without difficulty, that his paraspinal 
muscles were not in spasm and that there was limited range of 
motion of the spine due to pain.

The veteran's June 2005 examination is the earliest point in 
the record that it is ascertainable that an increase in 
disability had occurred, as it was the first time that the 
veteran's forward flexion was measured at less than 60 
degrees.  Therefore, the Board finds that beginning June 8, 
2005, a 20 percent disability evaluation is warranted for the 
veteran's spinal injury, but that from September 26, 2003 to 
June 7, 2005, a disability rating in excess of 10 percent is 
not.  See 38 U.S.C.A. § 5110(b)(2).

No examination, nor any evidence in the record, revealed that 
the veteran has favorable ankylosis of the thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less.  Therefore, the Board finds that a rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine is not warranted.

From the record, it appears that the only objective 
neurologic abnormality from which the veteran might suffer is 
damage to his sciatic nerve.  The Rating Schedule provides 
ratings for disability of the sciatic nerve (or neuritis or 
neuralgia) when there is evidence of mild incomplete 
paralysis (10 percent), moderate incomplete paralysis (20 
percent), moderately severe incomplete paralysis (40 
percent), severe incomplete paralysis with marked muscular 
atrophy (60 percent), or complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost (80 percent).  See 38 C.F.R. § 4.124, DC 8520 
(2005).

The record does not reflect that either prior to or after 
June 8, 2005 the veteran suffered incomplete paralysis of any 
part of his feet or legs.  The June 8, 2005 VA spine 
examination noted left side radiculopathy, decreased left 
lower extremity muscle power, and decreased left ankle jerk.  
However, the July 11, 2005 neurological examination noted 
that there was no sign of radiculopathy.  Both examinations 
noted that sensory was intact, and that the veteran suffered 
no loss of function, despite any pain.  In light of the 
medical evidence, the Board finds that the veteran does not 
suffer incomplete paralysis of the sciatic nerve.

The Board has considered the evaluation of additional 
functional loss under DeLuca, but notes that that any pain 
suffered by the veteran due to his low back disability , 
whether or not radiating, is explicitly accounted for in his 
rating under General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, DC 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2005)  
Furthermore, the Board finds that the veteran has suffered no 
additional functional loss due to weakness, excess 
fatigability, or incoordination is not contemplated in DC 
5243.  DeLuca v. Brown, 8 Vet. App. 202.

Therefore, the Board finds that the preponderance of the 
evidence is against both the veteran's claim of entitlement 
to an evaluation in excess of 10 percent for his low back 
disability effective October 1, 1997 to June 7, 2005, and his 
claim of entitlement to an evaluation in excess of 20 percent 
effective June 8, 2005.

The Board is aware that the veteran may feel that his low 
back disability is more disabling than his evaluations 
reflect.  However, as a layperson without medical training 
and expertise, the veteran is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board notes 
that the veteran is free to submit evidence at a future date 
in furtherance of a higher evaluation, such as recent medical 
examination reports.

The reasonable doubt doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected low back 
disability, an extraschedular evaluation will be assigned.  
To this end, the Board notes that the evidence has not 
demonstrated either frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected low back disability.  Nor is there any other 
evidence that the condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).




ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability for the period of October 1, 1997 to 
June 7, 2005 is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability beginning June 8, 2005 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


